Per Guriam.

The failure to allege in the petition that ‘ ‘ the premises are not a multiple dwelling ” as required by the New York City Civil Court Rules (22 NYCRR 2900.21 [f j), is a defect *303which can be amended by motion at any time before conclusion of the trial (Rosgro Realty Co. v. Braynen, 70 Misc 2d 808; Presta v. Circle Studios, N. Y. L. J., April 7,1972, p. 2, col. 5).
The other objections raised as to jurisdiction have no merit.
The order should be reversed with $10 costs, and motion to dismiss .the petition should be denied, matter remitted to the court below for trial of the traverse.
Concur — Streit, J. P., Qmrrn and G-old, JJ.
Order reversed, etc.